DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 05/06/2022.
Applicant has added a new claim 18.
Claims 1, 3 – 15 and 17 - 18 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (9,933,448).
As to claim 1, Binder discloses a magnetic sensor module comprising a sensor (4)  and a ferromagnetic encoder (1), wherein the sensor (4) has at least one magnetic field sensor element (10L, 10R, 10U, 10D, Fig. 2) and a signal processing circuit (8), the speed sensor arrangement having a permanent magnet (5) and wherein the magnetic field provided by said permanent magnet (5) is modulated by the ferromagnetic encoder (1) at least during a movement of the encoder (1) and the magnetic field sensor element (10L, 10R, 10U, 10D) of the sensor (4) detects this modulated magnetic field, wherein the magnetic field sensor element (10L, 10R, 10U, 10D) is implemented as a GMR sensor element or as a TMR sensor element and the speed sensor arrangement is implemented such that the permanent magnet (5) is arranged at a defined minimum distance from the magnetic field sensor element (4) (10L, 10R, 10U, 10D) (Fig. 1A, 1B, 2, 6) (Col. 5, lines 33 – 45, Col. 5, line 64 – Col. 6,line 46).  

    PNG
    media_image1.png
    370
    506
    media_image1.png
    Greyscale

Binder fails to explicitly disclose that the defined minimum distance is greater than a length or a width of the magnetic field sensor element.  It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention by routine experimentation would discover that wherein the defined minimum distance is greater than a length or a width of the magnetic field sensor element would enhance the sensitivity of the device (MPEP 2144.05 II).  
As to claim 3, Binder discloses that the ferromagnetic encoder (1) is implemented substantially as a gear wheel (Col. 5, lines 33 – 37, Fig. 1) or a perforated disc.
As to claims 4 and 5, Binder discloses that the permanent magnet (74) is arranged separately from the sensor (73) and has a separate mounting (back side of sensor package 71).
As to claims 6 and 7, Binder discloses that the permanent magnet (74) is mounted on the sensor (73a, 73b) directly or indirectly by coupling element (76a, 76b) or the sensor is mounted on the coupling element the same way as the permanent magnet (74) mounted separately on the coupling element (76a, 76b) (Fig. 7).
As to claim 8, Binder discloses that the permanent magnet (62, 63) and the sensor (73) are arranged on two different and/or opposite sides of the encoder (61) (Fig. 6).
As to claim 9, Binder discloses that permanent magnet (74) is integrated into the sensor (73a, 73b), the sensor consisting of a plastic housing in which the permanent magnet (74) is arranged or on which the permanent magnet is arranged (Fig. 7, Col. 4, lines 48 -55; Col. 10, lines 40 - 67).

    PNG
    media_image2.png
    526
    597
    media_image2.png
    Greyscale


As to claim 10, Binder discloses that the sensor (73a, 73b) has a lead frame on which the magnetic field sensor element is arranged, wherein the permanent magnet (74) is arranged on the opposite side of the lead frame (72), in particular spaced apart from the lead frame (72) by a part of the plastic housing (Fig. 7, Col. 4, lines 48 -55, Col. 10, lines 45 - 49).
As to claim 11, Binder discloses the permanent magnet (74), which is arranged, in particular, on arranged on the opposite side of the lead frame (not labeled), is arranged separately and/or spaced apart from the lead frame and/or the magnetic field sensor element (73)-by a part of the plastic housing and/or a spacer (13) embedded in the plastic housing, m particular implemented in plastic (Fig. 7) (col. 4, Lines 48 - 55).
As to claim 12, Binder discloses that wherein the permanent magnet (74) is completely embedded in the plastic housing of the sensor (71).
As to claim 13, Binder discloses that the permanent magnet (71) is at least partially received by the spacer and/or held thereby so as to enclose it, in particular clipped into said spacer, and the spacer with the permanent magnet (71) are jointly embedded in the plastic housing of the sensor (71) (Fig. 7, Col. 4, lines 48 -55, Col. 10, lines 45 - 49).
As to claim 14, Binder discloses that the magnetic field sensor element (73a, 73b) and the signal processing circuit (sensor circuit not shown. Col. 10, lines 51 - 53) are integrated on a chip (71) and the spacer (13) receives or additionally encompasses chip, and wherein the sensor does not have a lead frame (Col. 4, lines 48 - 52).
As to claim 15, Binder discloses a wheel rotation speed sensor arrangement (6) in a motorcycle and/or in a single-track motor vehicle and/or in a two-wheeled motor vehicle (Fig. 1, Col. 1, lines 13 – 16, 39 - 48).
As to claim 17, Binder discloses that the permanent magnet (74), which is arranged on the opposite side of the lead frame (72), is arranged separately and/or spaced apart from the lead frame (72) and/or the magnetic field sensor element (10L, 10R, 10U, 10D) by a part of the plastic housing and/or a spacer embedded in the plastic housing, implemented in plastic (Fig. 7, Col. 4, lines 48 -55).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (9,933,448) in view of Kochan, JR. et al. (2016/0327410).

As to claim 18, Binder fails to discloses that the ferromagnetic encoder is positioned between the permanent magnet and the magnetic field sensor element.  Kochan, JR. et al. (hereinafter Kochan) discloses permanent magnet synchronous motors wherein the encoder (200, 210, 212) is positioned between the permanent magnet (230) and the magnetic field sensor element (220) (Fig. 4).  

    PNG
    media_image3.png
    415
    341
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Binder in view of the teachings of Kochan wherein positioning the ferromagnetic encoder between the permanent magnet and the magnetic field sensor element would make the device more compact.

Response to Arguments
Applicant's arguments filed 1, 3 – 15 and 17 - 18 have been fully considered but they are not persuasive. Applicant’s argument on page 7, that “Binder does not disclose or teach that the air gap between magnet 5 and magnetic field sensor elements 10 can be adjusted to control sensitivity of the device”.  It appears that applicant argument is that the air gap between the magnet and magnetic sensor is being adjusted.  However the limitation that the air gap between the magnet and magnetic sensor is being adjusted is not in the claim language and therefore will not be given patentable weight.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858